Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  October 28, 2011                                                                                     Robert P. Young, Jr.,
                                                                                                                 Chief Justice

                                                                                                       Michael F. Cavanagh
                                                                                                             Marilyn Kelly
  141101(41)                                                                                           Stephen J. Markman
                                                                                                       Diane M. Hathaway
                                                                                                           Mary Beth Kelly
  CHARLES WILLIAMS,                                                                                        Brian K. Zahra,
                                                                                                                      Justices
           Plaintiff-Appellee,
  v                                                                 SC: 141101
                                                                    COA: 290255
                                                                    Wayne CC: 08-014804-NO
  CITY OF DETROIT,
             Defendant-Appellant.
  _________________________________________/

         On order of the Court, the motion for peremptory reversal is considered, and it is
  GRANTED. Pursuant to MCR 7.302(H)(1), in lieu of hearing oral argument on the
  application, we REVERSE the February 25, 2010 judgment of the Court of Appeals, and
  we REINSTATE the January 22, 2009 order of the Wayne Circuit Court granting
  summary disposition to the defendant. The plaintiff was not injured on a sidewalk or a
  trailway “on the highway” as required by MCL 691.1401(e) to avoid governmental
  immunity. See Duffy v Michigan Dep’t of Natural Resources, 490 Mich 198, 202, 220-
  221 (2011). Accordingly, the highway exception to governmental immunity does not
  apply under the facts of this case, and the defendant is entitled to summary disposition.

         MARILYN KELLY and HATHAWAY, JJ., would deny the motion for peremptory
  reversal.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           October 28, 2011                    _________________________________________
         d1025                                                                 Clerk